NOTICE OF ALLOWANCE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species K303N in the reply filed on 09 February 2022 is acknowledged.  The requirement is deemed proper and therefore made Final.

Status of Application
Claims 112-141 are pending and subject to examination on the merits.

Priority
The instant application is a CIP of US 17/427,974 filed 03 August 2021, which is a 371 of PCT/US2020/016490 filed 04 February 2020 which claims benefit of US Provisional application 62/800,790 filed 04 February 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 October 2021 has been considered by the examiner.  See initialed and signed PTO/SB/08. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Dr. Mark Hayman on 17 February 2022.
The application has been amended as follows: 
In the Claims (10/25/2021):

112.	(Currently amended)  A method for treating a subject in need of extracellular DNA degradation, extracellular chromatin degradation, extracellular trap (ET) degradation and/or neutrophil extracellular trap (NET) degradation, the method comprising administering a therapeutically effective amount of a DNASE enzyme comprising an amino acid sequence that has at least 90% sequence identity to SEQ ID NO: 4, and having one or more amino acid substitutions 

further comprising the deletion of 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims in their broadest are drawn to a method for treating a subject in need of extracellular DNA degradation, extracellular chromatin degradation, extracellular trap (ET) degradation and/or neutrophil extracellular trap (NET) degradation, the method comprising administering a therapeutically effective amount of a DNASE enzyme comprising an amino acid sequence that has at least 90% sequence identity to SEQ ID NO: 4, and having one or more amino acid substitutions of the C-terminal tail defined by SEQ ID NO: 10, and a C-terminal fusion to a carrier protein optionally through a linking sequence.  The prior art teaches that the C-terminal domain (e.g. amino acids 283-305 of SEQ ID NO: 4, which also is the amino acids of SEQ ID NO: 10) is critical for chromatin-degrading activity and when said C-terminal domain is removed completely or the NLS in the C-terminus is removed, it loses said extracellular chromatin-degrading activity and is only able to degrade naked DNA (See Shiokawa et al. and Sisirak et al. both cited on IDS).  Thus, one skilled in the art based upon the prior art would not substitute and further delete amino acids in the C-terminus because it would be counter productive to the enzymes activity to do so.  As such, claims 112-141 are allowed.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        17 February 2022